Stark App. No. 95CA0257. On July 17, 1997, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. It appearing to the court that this court declined jurisdiction and dismissed the appeal in case No. 98-1577, appellant’s post-conviction appeal, on October 21, 1998, and affirmed the judgment in case No. 98-1157, appellant’s appeal under App.R. 26(B), on April 28,1999,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on July 17,1999, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 20th day of September 1999, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Stark County.